Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 11




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:

  NATHAN CYRIL STONER AND
  JACQULYN MARIE STONER,

         Plaintiffs,
  vs.

  SELECT PORTFOLIO SERVICING, INC.,

       Defendant.
 ____________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, NATHAN CYRIL STONER and JACQULYN MARIE STONER (hereinafter

 “Plaintiffs”), hereby file their Complaint against Defendant, SELECT PORTFOLIO SERVICING,

 INC (hereinafter “Defendant SPS”), and allege:

                                        INTRODUCTION

        1.      This is an action brought by a consumer for Defendant SPS's violation of the Real

 Estate Settlement Procedures Act, 12 U.S.C. §§ 2601, et seq. (“RESPA”), and its implementing

 regulations.

        2.      The Consumer Financial Protection Bureau (“CFPB”) is the primary regulatory

 agency authorized by Congress to supervise and enforce compliance of RESPA. The CFPB

 periodically issues and amends mortgage servicing rules under Regulation X, 12 C.F.R. § 1024,

 RESPA, and the respective implementing regulations.

        3.      Specifically, Plaintiffs seek the remedies as provided in RESPA for Defendant

 SPS's failure to comply with Section 2605(k) of RESPA, and Section 1024.41 of Regulation X.

        4.      All conditions precedent to the filing of this action have been satisfied.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 11




                                          JURISDICTION

        5.      Jurisdiction of this Court arises under 28 U.S.C. § 1331 because the Complaint

 alleges a federal claim and requires the resolution of substantial questions of federal law.

        6.      Moreover, this case is a civil action arising under the laws of the United States over

 which this Court has original jurisdiction under 28 U.S.C. § 1331.

        7.      Venue in this District is proper because Plaintiffs reside in Broward County, Florida

 and this is the District where a “substantial part of the events or omissions giving rise to the claim

 occurred.” 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        8.      At all times material hereto, Defendant SPS was and is a foreign profit corporation

 with its principal place of business at 3217 S Decker Lake Drive, Salt Lake City, Utah 84119.

 Defendant SPS is duly licensed to transact business in the State of Florida, and lists its registered

 agent as Corporation Service Company, 1201 Hays Street, Tallahassee, Florida 32301.

        9.      At all times material hereto, Defendant SPS is and was a loan servicer as the term

 is defined in 12 U.S.C. § 2605(i)(2) and 12 C.F.R. § 1024.2(b), that services the loan obligation

 secured by a mortgage upon the Plaintiffs’ residential property, located at 4875 SW 163rd Ave.,

 Southwest Ranches, Florida 33331 (the “Subject Property”).

        10.     At all times material hereto, Plaintiffs owned and continue to own the Subject

 Property, which is located in Broward County, Florida.

        11.     The Subject Property is a residential single-family home structure.

        12.     At some point in time prior to the violations alleged herein, the Defendant SPS was

 hired to service the subject loan.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 11




         13.      The subject loan is a “federally related mortgage loan” as defined in 12 U.S.C. §

 2602(1) and 12 C.F.R. § 1024.2(b) and referred to by Defendant SPS as account number

 ******0865.

                        BACKGROUND AND GENERAL ALLEGATIONS

         14.      On or about August 24, 2018, Plaintiffs entered into a promissory note agreement

 with Angel Oak Mortgage Solutions LLC (the “Note”) for what they intended to be their primary

 residence. The Note was secured by a mortgage on the Subject Property (the “Mortgage”) (the

 “Note” and the “Mortgage” are collectively referred to as the “Loan”).

         15.      On June 4, 2020, a loss mitigation application (“LMP”) was submitted on behalf of

 the Plaintiffs to Defendant SPS. See Fax Confirmation dated June 4, 2020 attached hereto as

 Exhibit “A”.

         16.      Plaintiffs’ LMP specifically included documentation evidencing that Plaintiff

 Jacqulyn Stoner held two jobs during the 2018-2019 time period as both a veterinarian technician

 for Robert Scott DVM, PA and as a nurse for Memorial Healthcare System.

         17.      By way of example, the LMP contains a Clients Information sheet describing

 Plaintiff Jacqulyn Stoner as being currently employed by Robert Scott DVM, PA. as a veterinarian

 technician. The LMP also contains paystubs and W-2 Wage and Tax Statements for 2018 from

 Robert Scott DVM, PA issued to Plaintiff Jacqulyn Stoner.1 The LMP also included W-2 Wage

 and Tax Statements for 2018 issued by Memorial Healthcare System.2 See LMP employment

 records, attached hereto as Exhibit “B”.




 1
   The paystubs and W-2’s by Robert Scott DVM, PA are issued to Jacqulyn M. Donofrio – Plaintiff Jacqulyn Stoner’s
 maiden name.
 2
   The W-2 by Memorial Healthcare System is issued to Jacqulyn M. Donofrio – Plaintiff Jacqulyn Stoner’s maiden
 name.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 11




        18.     On June 17, 2020, the Plaintiffs provided Defendant SPS additional documents for

 consideration including two separate W-2 Wage and Tax Statements for 2019 issued by Memorial

 Healthcare System and Robert Scott DVM, PA to Plaintiff Jacqulyn Stoner. See Additional LMP

 employment records, attached hereto as Exhibit “C”.

        19.     On July 16, 2020, the Plaintiff Jacqulyn Stoner provided Defendant SPS a post-

 dated letter of explanation (the “LOE”), describing the nature of her employment status.

 Specifically, Plaintiff Jacqulyn Stoner advised Defendant SPS that due to the impact of COVID-

 19, she was furloughed by the Memorial Healthcare System, the last monies received from them

 occurred on June 10, 2020, and that she did not know when she would be back to work. See LOE

 dated July 29, 2020, attached hereto as Exhibit “D”.

        20.     After additional requests for documents from Defendant SPS and Plaintiffs’

 submission of documents responsive to those requests, on August 10, 2020, Defendant SPS

 acknowledged that Plaintiffs had submitted a complete loss mitigation package.            This

 acknowledgement advised that a determination of which loss mitigation options, if any, would be

 provided within 30 days. See Acknowledgement Letter dated August 10, 2020, attached hereto as

 Exhibit “E”.

        21.     However, on August 13, 2020, Defendant SPS sent a communication requesting

 pay stubs from each Plaintiff as well as a military leave and earning statement. See Additional

 Documents Request Letter dated August 13, 2020, attached hereto as Exhibit “F”.

        22.     The following day, on August 14, 2020, Defendant SPS sent an identical

 communication again requesting pay stubs from each Plaintiff as well as a military leave and

 earning statement. See Additional Documents Request Letter dated August 14, 2020, attached

 hereto as Exhibit “G”.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 11




        23.     On August 17, 2020, Plaintiffs submitted the requested additional documents to

 Defendant SPS via fax. See Fax Confirmation dated August 17, 2020 attached hereto as Exhibit

 “H”.

        24.     The documents Plaintiffs submitted on August 17, 2020 included the most recent

 pay stubs for each Plaintiff. This submission also included a letter explaining that neither of the

 Plaintiffs are in the military. See Military Letter dated August 17, 2020, attached hereto as Exhibit

 “I”

        25.     Despite previously receiving the updated pay stubs for each Plaintiff and a letter

 explaining that neither of the Plaintiffs are in the military, on August 21, 2020, Defendant SPS

 issued another identical communication requesting the same exact information – updated pay stubs

 for each Plaintiff and a military leave and earning statement. See Additional Documents Request

 Letter dated August 21, 2020, attached hereto as Exhibit “J”.

        26.     Shockingly, on August 24, 2020, Defendant SPS issued yet again another identical

 communication requesting the same documents previously requested and that the Plaintiffs had

 already provided – updated pay stubs for each Plaintiff and a military leave and earning statement.

 See Additional Documents Request Letter dated August 24, 2020, attached hereto as Exhibit “K”.

        27.     Having already provided the requested documents back on August 17, 2020 and

 frustrated with Defendant SPS’s duplicative requests for documents inapplicable to their review,

 on September 11, 2020 the Plaintiffs sent via certified mail a communication to Defendant SPS

 advising that the previously requested documents were provided. Plaintiffs’ letter also reminded

 Defendant SPS that they must provide a determination if any loss mitigation options would be

 provided to the Plaintiffs within the allotted time after receiving a complete loss mitigation

 package. See 10-Day Notice Letter dated September 11, 2020, attached hereto as Exhibit “L”.

        28.     Defendant SPS received the 10-Day Notice Letter on September 15, 2020.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 6 of 11




        29.     On September 29, 2020, Defendant SPS issued another communication to the

 Plaintiffs, now requesting clarification “…if Memorial Health and Robert Scott DVM is the same

 company or not.” See Additional Documents Request Letter dated September 29, 2020, attached

 hereto as Exhibit “M”.

        30.     Defendant SPS’s request for clarification on whether “…Memorial Health and

 Robert Scott DVM is the same company or not” is nonsensical and a delay tactic by Defendant

 SPS. The Plaintiffs previously provided Defendant SPS ample documentation that on its face

 shows that Memorial Health and Robert Scott DVM are not the same company, including distinct

 paystubs, W-2’s, and a letter explaining that Plaintiff Jacqulyn Stoner was furloughed by Memorial

 Health and has not received income from them since that time.

        31.     As such, Defendant SPS’s Additional Documents Request Letter dated September

 29, 2020 does not render the loss mitigation package incomplete because the additional

 information requested is not required, duplicative, redundant, and can easily be clarified by looking

 at the documents provided to date.

        32.     In a final effort to avoid litigation, the Plaintiffs sent via certified mail a

 communication to Defendant SPS advising that all documents requested have been provided and

 demanding a determination as to which loss mitigation options, if any, would be provided to the

 Plaintiffs. See 5-Day Notice Letter dated October 2, 2020, attached hereto as Exhibit “N”.

        33.     Defendant SPS received the 5-Day Notice Letter on October 8, 2020.

        34.     Pursuant to 12 C.F.R. § 1024.41(c)(2)(iv), upon Plaintiffs’ submission of the

 requested additional documents on August 17, 2020, the LMP shall be considered facially

 complete.

        35.     After receipt of Plaintiffs’ facially complete LMP, Defendant SPS was required to

 provide a written notice stating which loss mitigation options, if any, Defendant SPS would offer
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 7 of 11




 Plaintiffs within thirty (30) days after the application was considered “complete.” Defendant SPS

 failed to respond despite being required to do so pursuant to 12 C.F.R. § 1024.41(c)(1).

        36.     Instead of providing notice of potential loss mitigation options, Defendant SPS

 issued two more notices to the Plaintiffs, requesting the same information that was previously

 provided (updated pay stubs for each Plaintiff) and information that was simply inapplicable to the

 loss mitigation review (military statements and earnings despite both Plaintiffs advising that they

 were not in the military).

        37.     As a further dilatory tactic, Defendant SPS requested clarification regarding two

 separate employers for Plaintiff Jacqulyn Stoner, when such clarification was unnecessary,

 redundant, easily ascertainable from the documents previously provided and done only as an effort

 to stall or delay having to respond to the Plaintiffs regarding potential loss mitigation options.

        38.     To date, Defendant SPS has failed to or refused to comply with 12 C.F.R. §

 1024.41(c), in that no written notice within thirty (30) days of receipt of a “complete loss mitigation

 application” stating which loss mitigation options, if any, will be offered to Plaintiffs.

        39.     Plaintiffs retained Loan Lawyers, LLC (“Loan Lawyers”) as counsel and Jenkins

 Lorenzo, LLC (“Jenkins Lorenzo”) as co-counsel for legal representation in this action and has

 agreed to pay a reasonable attorney's fee.

                                              DAMAGES

        40.     Plaintiffs have been injured and suffered actual damages by virtue of Defendant

 SPS’s repeated violations of those legal rights and protections which Congress provided to

 Plaintiffs and other consumers like him. The threshold of Defendant SPS’s violations stem from

 repeated failures to respond to the LMP submitted for Plaintiffs. Plaintiffs’ injuries result in-part

 from the Defendant SPS’s invasion of a legally protected interest that is concrete, particularized,
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 8 of 11




 and actual. Simply stated, Plaintiffs’ procedural rights under RESPA were violated by not

 providing a response to the LMP despite additional notice of same via the 5-Day Notice Letter.

        41.      Plaintiffs are entitled to actual damages as a result of Defendant’s failure to comply

 with Regulation X and RESPA, pursuant to 12 U.S.C. § 2605(f)(1)(A), including but not limited

 to: (1) photocopying costs and postage costs incurred in mailing Plaintiffs’ 5-Day Notice Letter;

 and (2) photocopying costs, postage costs, and reasonable attorney’s fees incurred as a result of

 having to send additional correspondences due to Defendant SPS’s failure to adequately respond

 to Plaintiffs’ LMP, which includes the 5-Day Notice Letter.

        42.      Plaintiffs have also suffered actual damages in the form of emotional distress,

 anxiety, the constant fear of losing their property, worry, embarrassment, frustration, and anguish

 as a result of the ongoing failures of Defendant SPS to address Plaintiffs’ concerns relating to their

 mortgage, while simultaneously fearful of an imminent state court foreclosure action.

        43.      Defendant SPS has also violated Regulation X with respect to the numerous loans

 it services, including but not limited to, the following loans:

              a. With respect to CFPB Consumer Complaint ID 2236734, Defendant SPS violated

                 RESPA by failing to review a “facially complete” modification package.

              b. With respect to CFPB Consumer Complaint ID 2395578, Defendant SPS violated

                 RESPA by failing to acknowledge the consumer’s modification.

              c. With respect to CFPB Consumer Complaint ID 2369933, Defendant SPS violated

                 RESPA by failing to timely respond and review the consumer’s modification

                 package.

              d. With respect to CFPB Consumer Complaint ID 2347916, Defendant SPS violated

                 RESPA by failing to timely respond and review the consumer’s modification

                 package.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 9 of 11




        44.     Plaintiffs are entitled to statutory damages in an amount not greater than $2,000.00

 pursuant to 12 U.S.C. § 2605(f)(1)(B), as a result of Defendant SPS’s pattern or practice of

 noncompliance with Regulation X and RESPA.

        45.     Additionally, Plaintiffs are entitled the costs of this action, together with a

 reasonable attorney's fee as determined by the court and pursuant to 12 U.S.C. § 2605(f)(3).

                           COUNT I –VIOLATION OF 12 U.S.C. § 2605(k)

        46.     Plaintiff realleges and incorporates by reference paragraphs 1 through 45 above.

        47.     Section 6, Subsection (k) of RESPA states in relevant part:

                    (k) Servicer prohibitions
                    (1) In general
                        A servicer of a federally related mortgage shall not--
                        …
                       (C) fail to take timely action to respond to a borrower’s requests to
                correct errors relating to allocation of payments, final balances for purposes
                of paying off the loan, or avoiding foreclosure, or other standard servicer’s
                duties;
                        …
                       (E) fail to comply with any other obligation found by the [CFPB], by
                regulation, to be appropriate to carry out the consumer protection purposes
                of this chapter.

                12 U.S.C. § 2605(k)(emphasis added)

        48.     Section 1024.41 of Regulation X was promulgated pursuant to Section 6 of RESPA

 and thus subject to RESPA’s private right of action. See 78 Fed. Reg. 10696, 10714, FN. 64 (Feb.

 14, 2013) (“The [CFPB] notes that regulations established pursuant to section 6 of RESPA are

 subject to section 6(f) of RESPA, which provides borrowers a private right of action to enforce

 such regulations”). See also 78 Fed. Reg. at 10737, 10822 (“The Bureau relies on its authority

 under sections 6(j)(3), 6(k)(1)(C), 6(k)(1)(E) and 19(a) of RESPA to establish final rules setting

 forth obligations on servicers to comply with the loss mitigation procedures in § 1024.41”).
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 10 of 11




         49.       The CFPB’s authority to prescribe such regulations under Section 2605(k)(1), is

  stated in Section 2617 of RESPA: “The [CFPB] is authorized to prescribe such rules and

  regulations, to make such interpretations, and to grant such reasonable exemptions for classes of

  transactions, as may be necessary to achieve the purposes of this chapter.” 12 U.S.C. § 2617.

         50.       Plaintiffs loss mitigation package was deemed facially complete as of August 17,

  2020 when Plaintiffs provided documents responsive to Defendant SPS’s request for same. All

  subsequent requests made by Defendant SPS were duplicative, already provided, not reasonably

  related to Plaintiffs specific situation and/or unnecessary.

         51.       Defendant has failed to or refused to comply with 12 C.F.R. § 1024.41(c)(1) in that

  no written notice was provided to Plaintiffs within thirty (30) days of receipt of a complete loss

  mitigation application stating which loss mitigation options, if any, would be offered.

         52.       As such, the Defendant has violated 12 U.S.C. § 2605(k)(1)(C) and §

  2605(k)(1)(E).

         53.       As a result of the above violations, Plaintiffs are entitled to recovery for actual and

  statutory damages.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs NATHAN CYRIL STONER and JACQULYN MARIE

  STONER respectfully requests that this Honorable Court enter an order granting judgment for the

  following:

     (a) That Defendant SPS be required to provide a written notice and determination in

  compliance with 12 C.F.R. § 1024.41(c)(1);

     (b) For actual damages, statutory damages, costs and reasonable attorney’s fees, pursuant to

  12 U.S.C. § 2605(f); and

     (c) Such other relief to which this Honorable Court may deem just and proper.
Case 0:20-cv-62131-RS Document 1 Entered on FLSD Docket 10/20/2020 Page 11 of 11




                                    DEMAND FOR JURY TRIAL

         Plaintiffs NATHAN CYRIL STONER and JACQULYN MARIE STONER hereby

  demands a trial by jury of all issues so triable.


  Dated this 20th day of October 2020.

  Respectfully Submitted,
                                                      JENKINS LORENZO, LLC
                                                      Co-Counsel for Plaintiffs
                                                      18851 NE 29th Avenue, Ste. 700
                                                      Aventura, Florida 33180
                                                      Tel: (305) 456-1450

                                                      By: /s/ Chase E. Jenkins, Esq.
                                                         Chase E. Jenkins, Esq.
                                                         Florida Bar No. 94261
                                                         cjenkins@jenkinslorenzo.com
                                                         Jorge “J.D.” Lorenzo, Esq.
                                                         Florida Bar No. 81702
                                                         jlorenzo@jenkinslorenzo.com

                                                          /s/ Laura Hoy Chebat
                                                         Laura Hoy Chebat, Esq.
                                                         Florida Bar No. 59025
                                                         LOAN LAWYERS, LLC
                                                         Co-Counsel for Plaintiff
                                                         3201 Griffin Road, Suite 100
                                                         Fort Lauderdale, FL 33312
                                                         Telephone: (954) 523-4357
                                                         laura@fight13.com
